May 9, 2008 TSX: QC AMEX/AIM:QCC QUEST REPORTS ITS FINANCIAL RESULTS FOR FIRST QUARTER 2008 AND INCREASES DIVIDEND 80% Vancouver, British Columbia – Quest Capital Corp. (“Quest” or the “Company”) today reported its unaudited financial results for the first quarter ended March 31, 2008 (a copy of which is attached hereto and is also available on SEDAR). FINANCIAL HIGHLIGHTS · Net earnings were $7.1 million for the first quarter of 2008 as compared to $7.4 million during the comparative period in 2007 and $3.6 million during the fourth quarter of 2007; · Earnings per share (diluted) were $0.05 for the quarter, unchanged from that of $0.05 a year earlier. On a consecutive basis, EPS is up 150% from the $0.02 earned during the fourth quarter of 2007; · A dividend in the amount of $0.045 per share has been declared representing an 80% increase over the previous dividend; · Total loans funded during the first quarter of 2008 amounted to $77.4 million compared to $25.8million funded during the comparative period in 2007 representing an 200% or $51.6 million increase; · Loans outstanding were $327 million at March 31, 2008 an increase of $77 million or 31% over the $250 million outstanding a year earlier and total loans administered amounted to $382 million; and · Earnings before income taxes were $7.5 million for the first quarter of 2008 as compared to $9.3million during the comparative period in 2007; the decrease is largely due to the cessation of investment, corporate finance and management activities in 2008. The Company ceased corporate finance and management activities in the fourth quarter of 2007 in order to help attain tax status in 2008 as a mortgage investment corporation (“MIC”); In commenting on the first quarter 2008 results, Stephen Coffey, President and CEO stated, “This is Quest’s first quarter of operations as a mortgage investment corporation. As investors analyze our results, they will realize that we have successfully transitioned to a more simplified Company and we are now first and foremost a mortgage lender intent on distributing earnings to shareholders and using leverage to grow our mortgage portfolio” Murray Sinclair, Co-Chairman added, “Our objectives for 2008 are to continue to increase both our growth and yield. Distributing the Company’s earnings to shareholders will succeed in both enhancing our yield and mitigating the Company’s tax obligations”. Mr.
